

116 S2950 RS: Veterans Burn Pits Exposure Recognition Act of 2019
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 542116th CONGRESS2d SessionS. 2950IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Sullivan (for himself, Mr. Manchin, Mr. Tillis, Ms. Rosen, Mr. Young, Mr. Rounds, Mr. Boozman, Mrs. Blackburn, Ms. Sinema, Mr. Jones, Mrs. Shaheen, Mr. Cardin, Ms. Collins, Ms. Baldwin, Mr. Portman, Mr. Coons, Ms. Murkowski, Mr. Whitehouse, Mr. Crapo, Mr. Van Hollen, Mr. Cornyn, Mr. Wyden, Mr. Risch, Mr. King, Ms. Warren, Mr. Cruz, Ms. Hassan, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsSeptember 15, 2020Reported by Mr. Moran, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 38, United States Code, to concede exposure to airborne hazards and toxins from burn
 pits under certain circumstances, and for other purposes.1.Short titleThis Act may be cited as the Veterans Burn Pits Exposure Recognition Act of 2019.2.Findings; sense of Congress(a)FindingsCongress makes the following findings:(1)The health of some members of the Armed Forces and veterans who served in certain locations, often multiple times, may have been affected by their service near burn pits.(2)Determining the location of burn pits, and the scope of health effects associated to exposure, remains the subject of much investigation and research by the Department of Veterans Affairs, the Department of Defense, other government agencies, and the National Academies of Sciences, Engineering, and Medicine.(3)The locations of burn pits used by the Department of Defense and partnered armed forces, and the possible health effects associated by their use, may never be completely known, as—(A)some location and air and soil quality data is fragmentary; and(B)the research involved with establishing links between burn pit exposure and health conditions by necessity is complex, years in length, and in the end, in some cases, inconclusive.(4)In the interim, though, some veterans have already been adversely affected by their exposure to burn pits, and their claims to certain benefits furnished by the Department of Veterans Affairs can be reviewed on a case-by-case basis.(5)When filing a claim for certain benefits furnished by the Department of Veterans Affairs, the application requires that each veteran show evidence of their exposure to burn pits, however if the evidence of exposure to burn pits is not provided, the claim is often denied.(b)Sense of CongressIt is the sense of Congress that—(1)if it is determined that a veteran was deployed to a covered location during a certain period, the Secretary of Veterans Affairs should concede that the member or veteran was exposed to certain toxins, chemicals, and hazards; and(2)a concession of exposure as described in paragraph (1) should not alone be sufficient to entitle one to health care or disability compensation under laws administered by the Secretary of Veterans Affairs.3.Concession of exposure to airborne hazards and toxins from Department of Defense and partnered
 armed forces burn pits(a)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:1119.Concession of exposure to airborne hazards and toxins from burn pits(a)In generalFor purposes of section 1110 and chapter 17 of this title, any veteran who, during active military, naval, or air service, was deployed in support of a contingency operation while so serving and as part of such deployment served in a covered location during a corresponding period set forth under subsection (b), shall be considered to have been exposed to the toxins, chemicals, and hazards listed in subsection (c).(b)Covered locations and corresponding periods(1)The covered locations and corresponding periods set forth under this subsection are as follows:(A)Iraq and the following periods:(i)The period beginning on August 2, 1990, and ending on February 28, 1991.(ii)The period beginning on March 19, 2003, and ending on such date as the Secretary determines burn pits are no longer used in Iraq.(B)The Southwest Asia Theater of operations, other than Iraq, and the period beginning on August 2, 1990, and ending on such date as the Secretary determines burn pits are no longer used in such location, including the following:(i)Kuwait.(ii)Saudi Arabia.(iii)Bahrain.(iv)Oman.(v)Qatar.(vi)United Arab Emirates.(C)Afghanistan and the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Afghanistan.(D)Djibouti and the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Djibouti.(E)Such other locations as are set forth by the Airborne Hazards and Open Burn Pit Registry established under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note) and corresponding periods set forth in such registry.(F)Such other locations and corresponding periods as the Secretary, in collaboration with the Secretary of Defense, may determine appropriate in a report the Secretary of Veterans Affairs shall submit to Congress not later than two years after the date of the enactment of the Veterans Burn Pits Exposure Recognition Act of 2019 and not less frequently than once every two years thereafter.(2)A location set forth under this subsection shall not include any body of water around or any airspace above such location.(c)Toxins, chemicals, airborne hazards(1)Subject to paragraph (2), the toxins, chemicals, and airborne hazards listed in this subsection are as follows:(A)Particulate matter, including the following:(i)PM-10.(ii)PM-2.5.(B)Polycyclic aromatic hydrocarbons (PAHs), including the following:(i)Acenaphthene.(ii)Acenaphthylene.(iii)Anthracene.(iv)Benzo(a)anthracene.(v)Benzo(a)pyrene.(vi)Benzo(b)fluoroanthene.(vii)Benzo(g,h,i)perylene.(viii)Benzo(k)fluoroanthene.(ix)Chrysene.(x)Dibenz(a,h)anthracene.(xi)Fluoranthene.(xii)Fluorene.(xiii)Indeno(1,2,3-cd)pyrene.(xiv)Naphthalene.(xv)Phenanthrene.(xvi)Pyrene.(C)Volatile organic compounds (VOCs), including the following:(i)Acetone.(ii)Acrolein.(iii)Benzene.(iv)Carbon Disulfide.(v)Chlorodifluoromethane.(vi)Chloromethane.(vii)Ethylbenzene.(viii)Hexane.(ix)Hexachlorobutadiene.(x)m/p-Xylene.(xi)Methylene Chloride.(xii)Pentane.(xiii)Propylene.(xiv)Styrene.(xv)Toluene.(D)Toxic organic halogenated dioxins and furans (dioxins), including the following:(i)1,2,3,4,6,7,8 HPCDD.(ii)1,2,3,4,6,7,8 HPCDF.(iii)1,2,3,4,7,8,9 HPCDF.(iv)1,2,3,4,7,8 HXCDD.(v)1,2,3,4,7,8 HXCDF.(vi)1,2,3,6,7,8 HXCDD.(vii)1,2,3,6,7,8 HXCDF.(viii)1,2,3,7,8,9 HXCDD.(ix)1,2,3,7,8,9 HXCDF.(x)1,2,3,7,8 PECDD.(xi)1,2,3,7,8 PECDF.(xii)2,3,4,6,7,8 HXCDF.(xiii)2,3,4,7,8 PECDF.(xiv)2,3,7,8 TCDD.(xv)2,3,7,8 TCDF.(xvi)octachlorodibenzodioxin.(xvii)octachlorodibenzofuran.(E)Such other toxins, chemicals, and airborne hazards as the Secretary, in collaboration with the Secretary of Defense, may add under paragraph (2).(2)The Secretary may add to or remove from the list under paragraph (1) as the Secretary determines appropriate in a report the Secretary shall submit to Congress not later than two years after the date of the enactment of the Veterans Burn Pits Exposure Recognition Act of 2019, and not less frequently than once every two years thereafter.(d)Medical examinations and medical opinions(1)If a veteran described in subsection (a) submits to the Secretary a claim for compensation for a service-connected disability with evidence of a disability and service in a covered location and corresponding period set forth under subsection (b) and such evidence is not sufficient to establish a service connection for the disability, the Secretary shall provide the veteran with a medical examination and the Secretary shall request a medical opinion as to any causal link between the disability and a toxin, chemical, or hazard set listed in subsection (c).(2)When providing the Secretary with a medical opinion requested under paragraph (1), the provider shall consider the total potential exposure through all applicable military deployments, and the synergistic effect of all combined toxins through inhalation, dermal exposure, and ingestion.(e)Definition of burn pitIn this section, the term burn pit means an area of land that is used for disposal of solid waste by burning in the outdoor air..(b)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by inserting after the item relating to section 1118 the following new item:1119. Concession of exposure to airborne hazards and toxins from burn pits..1.Short titleThis Act may be cited as the Veterans Burn Pits Exposure Recognition Act of 2020.2.Findings; sense of Congress(a)FindingsCongress makes the following findings:(1)The health of some members of the Armed Forces and veterans who served in certain locations, often multiple times, may have been affected by their service near burn pits.(2)Determining the location of burn pits, and the scope of health effects associated to exposure, remains the subject of much investigation and research by the Department of Veterans Affairs, the Department of Defense, other government agencies, and the National Academies of Sciences, Engineering, and Medicine.(3)The locations of burn pits used by the Department of Defense and partnered armed forces, and the possible health effects associated by their use, may never be completely known, as—(A)some location and air and soil quality data is fragmentary; and(B)the research involved with establishing links between burn pit exposure and health conditions by necessity is complex, years in length, and in the end, in some cases, inconclusive.(4)In the interim, though, some veterans have already been adversely affected by their exposure to burn pits, and their claims to certain benefits furnished by the Department of Veterans Affairs can be reviewed on a case-by-case basis.(5)When filing a claim for certain benefits furnished by the Department of Veterans Affairs, the application requires that each veteran show evidence of their exposure to burn pits, however if the evidence of exposure to burn pits is not provided, the claim is often denied.(b)Sense of CongressIt is the sense of Congress that—(1)if it is determined that a veteran was deployed to a covered location during a certain period, the Secretary of Veterans Affairs should concede that the member or veteran was exposed to certain toxic substances, chemicals, and hazards;(2)a concession of exposure as described in paragraph (1) should not alone be sufficient to entitle one to health care or disability compensation under laws administered by the Secretary of Veterans Affairs;(3)the Department of Veterans Affairs, the Department of Defense, and other relevant agencies should make information regarding burn pit locations immediately available to the public, with appropriate caveats to its completeness and need for potential future revision; and(4)the earliest possible period for which the Secretary of Veterans Affairs should make concessions as described in paragraph (1) should begin on August 2, 1990. 3.Concession of exposure to airborne hazards and toxic substances from Department of Defense and partnered armed forces burn pits(a)Concession required(1)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:1119.Concession of exposure to airborne hazards and toxic substances from burn pits(a)In generalFor purposes of section 1110 and chapter 17 of this title, any veteran who, during active military, naval, or air service, was deployed in support of a contingency operation while so serving and as part of such deployment served in a covered location during a corresponding period set forth under subsection (b), shall be considered to have been exposed to the toxic substances, chemicals, and hazards listed in subsection (c).(b)Covered locations and corresponding periods(1)The covered locations and corresponding periods set forth under this subsection are as follows:(A)Iraq and the following periods:(i)The period beginning on August 2, 1990, and ending on February 28, 1991.(ii)The period beginning on March 19, 2003, and ending on such date as the Secretary determines burn pits are no longer used in Iraq.(B)The Southwest Asia Theater of operations, other than Iraq, and the period beginning on August 2, 1990, and ending on such date as the Secretary determines burn pits are no longer used in such location, including the following:(i)Kuwait.(ii)Saudi Arabia.(iii)Oman.(iv)Qatar.(C)Afghanistan and the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Afghanistan.(D)Djibouti and the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Djibouti.(E)Syria and the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Syria.(F)Jordan and the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Jordan.(G)Egypt and the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Egypt.(H)Lebanon and the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Lebanon.(I)Yemen and the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Yemen. (J)Such other locations as are set forth by the Airborne Hazards and Open Burn Pit Registry established under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note) and corresponding periods set forth in such registry.(K)Such other locations and corresponding periods as the Secretary, in collaboration with the Secretary of Defense, may determine appropriate in a report the Secretary of Veterans Affairs shall submit to Congress not later than two years after the date of the enactment of the Veterans Burn Pits Exposure Recognition Act of 2020 and not less frequently than once every two years thereafter.(2)A location set forth under this subsection shall not include any body of water around or any airspace above such location.(c)Toxic substances, chemicals, airborne hazards(1)Subject to paragraph (2), the toxic substances, chemicals, and airborne hazards listed in this subsection are as follows:(A)Particulate matter, including the following:(i)PM-10.(ii)PM-2.5.(B)Polycyclic aromatic hydrocarbons (PAHs), including the following:(i)Acenaphthene.(ii)Acenaphthylene.(iii)Anthracene.(iv)Benzo(a)anthracene.(v)Benzo(a)pyrene.(vi)Benzo(b)fluoroanthene.(vii)Benzo(g,h,i)perylene.(viii)Benzo(k)fluoroanthene.(ix)Chrysene.(x)Dibenz(a,h)anthracene.(xi)Fluoranthene.(xii)Fluorene.(xiii)Indeno(1,2,3-cd)pyrene.(xiv)Naphthalene.(xv)Phenanthrene.(xvi)Pyrene.(C)Volatile organic compounds (VOCs), including the following:(i)Acetone.(ii)Acrolein.(iii)Benzene.(iv)Carbon Disulfide.(v)Chlorodifluoromethane.(vi)Chloromethane.(vii)Ethylbenzene.(viii)Hexane.(ix)Hexachlorobutadiene.(x)m/p-Xylene.(xi)Methylene Chloride.(xii)Pentane.(xiii)Propylene.(xiv)Styrene.(xv)Toluene.(D)Toxic organic halogenated dioxins and furans (dioxins), including the following:(i)1,2,3,4,6,7,8 HPCDD.(ii)1,2,3,4,6,7,8 HPCDF.(iii)1,2,3,4,7,8,9 HPCDF.(iv)1,2,3,4,7,8 HXCDD.(v)1,2,3,4,7,8 HXCDF.(vi)1,2,3,6,7,8 HXCDD.(vii)1,2,3,6,7,8 HXCDF.(viii)1,2,3,7,8,9 HXCDD.(ix)1,2,3,7,8,9 HXCDF.(x)1,2,3,7,8 PECDD.(xi)1,2,3,7,8 PECDF.(xii)2,3,4,6,7,8 HXCDF.(xiii)2,3,4,7,8 PECDF.(xiv)2,3,7,8 TCDD.(xv)2,3,7,8 TCDF.(xvi)octachlorodibenzodioxin.(xvii)octachlorodibenzofuran.(E)Such other toxic substances, chemicals, and airborne hazards as the Secretary, in collaboration with the Secretary of Defense, may add under paragraph (2).(2)The Secretary may add to or remove from the list under paragraph (1) as the Secretary determines appropriate in a report the Secretary shall submit to Congress not later than two years after the date of the enactment of the Veterans Burn Pits Exposure Recognition Act of 2020, and not less frequently than once every two years thereafter.(d)Medical examinations and medical opinions(1)If a veteran described in subsection (a) submits to the Secretary a claim for compensation for a service-connected disability with evidence of a disability and service in a covered location and corresponding period set forth under subsection (b) and such evidence is not sufficient to establish a service connection for the disability, the Secretary shall provide the veteran with a medical examination and the Secretary shall request a medical opinion as to any causal link between the disability and a toxic substance, chemical, or hazard set listed in subsection (c).(2)When providing the Secretary with a medical opinion requested under paragraph (1), the provider shall consider the total potential exposure through all applicable military deployments, and the synergistic effect of all combined toxic substances through inhalation, dermal exposure, and ingestion.(e)Definition of burn pitIn this section, the term burn pit means an area of land that is used for disposal of solid waste by burning in the outdoor air..(2)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by inserting after the item relating to section 1118 the following new item:1119. Concession of exposure to airborne hazards and toxic substances from burn pits..(b)Reports(1)Reports requiredThe Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and Committee on Veterans' Affairs of the House of Representatives reports as follows:(A)Not later than 60 days after the date of the enactment of this Act, a report covering the one-year period preceding the date of the enactment of this Act.(B)Not later than 425 days after the date of the enactment of this Act, a report covering the one-year period beginning on the date of the enactment of this Act.(C)Not later than 790 days after the date of the enactment of this Act, a report covering the one-year period beginning on the date that is one year after the date of the enactment of this Act.(2)ContentsEach report submitted under paragraph (1) shall include, for the period covered by the report and disaggregated by each of the categories set forth under paragraph (3), the following:(A)Total number of claims filed for compensation under chapters 11 and 13 of title 38, United States Code.(B)Total number of such claims for which the Secretary provided medical examinations.(C)The current status of such claims, disaggregated by the following:(i)Total claims pending a decision.(ii)Total claims granted.(iii)Total claims denied for which the claimant took no further action.(iv)Total claims denied for which the claimant filed a supplemental claim.(v)Total claims denied for which the claimant requested a higher level review.(vi)Total claims denied for which the claimant filed an appeal to the Board of Veterans' Appeals.(3)CategoriesThe categories set forth under this paragraph are as follows:(A)Claims for compensation under chapters 11 and 13 of title 38, United States Code.(B)Claims involving exposure to a toxic substance, chemical, or hazard listed in subsection (c) of section 1119 of title 38, United States Code, as added by subsection (a)(1), during active military, naval, or air service in support of a contingency operation in a covered location during a corresponding period set forth under subsection (b) of such section.(4)Public access to reportsThe Secretary shall make each report required by paragraph (1) available to the public, including by publishing the reports on a publicly accessible page of the website of the Department of Veterans Affairs.September 15, 2020Reported with an amendment